DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 2/8/2021.
	Claims 1-16 are pending.
	Specification
3.	The disclosure is objected to because of the following informalities:
Specification needs to be updated to include the current status of 15/644,271 as Pat.No.9, 993,246; and 15/978,278 as Pat. No. 109125557. Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,993,246. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A person having ordinary skill in the art would have found the claims of the
instant application to have been obvious variations of the claims of the patent. 
The claims of the patent and the claims of the present application are both directed to a device including a body, a handle, and a head. While the claims of the present application and the claims of the patent may have variations and differences in their scope and terminology, the variations and differences would have been
obvious to one having ordinary skill in the art.
	
 Patented claims 1-11 and 14 disclose all of the structure defined in application claims 1-11 and 14. Therefore, patented claims 1-11 and 14 are in essence a “species” of the generic invention of application claims 1-11 and 14. 
 It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-11 and 14 are anticipated by patented claims 1-11 and 14, application claims 1-11 and 14 are not patentably distinct from patented claims 1-11 and 14.
	The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 9,993,246
1, 6						1

2-4,6-11, 14				2-4, 6-11, 14
				
5						5

7.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10912557. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).	 
A person having ordinary skill in the art would have found the claims of the
instant application to have been obvious variations of the claims of the patent. 
The claims of the patent and the claims of the present application are both directed to a device including a body, a handle, and a head. While the claims of the present application and the claims of the patent may have variations and differences in their scope and terminology, the variations and differences would have been
obvious to one having ordinary skill in the art.
	The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 10912557
1, 8						1

2-13 						2-12
				
14, 15, 16					13			

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-5, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 4,438,769) hereinafter (“Pratt”) in view of Taylor et al. (US 2014/0097228) hereinafter (“Taylor”).
	With regard to claim 1, Pratt discloses a device (2), comprising: a body (48, 60 as seen in fig.1); a handle (64)  in rotatable relationship with the body (48, 60); and a head (40) that is coupled with the handle (64) in such a way that when the handle (64) is rotated the head (40) is drawn at least partially into the body (48, 66) and towards the handle (64), wherein a terminal end (as seen inn fig. 1) of the body (48, 66) that is opposite of the handle (64) and the head (40) cooperate as a vise except for that bends opposing arms of a surgical staple from an inwardly angled configuration to a parallel configuration when a crown of the surgical staple is clamped in the vise. 
 However, Taylor teaches in figures 1A & 1B vise that bends opposing arms of a surgical staple from an inwardly angled configuration to a parallel configuration when a crown of the surgical staple is clamped in the vise.
	In view of Taylor teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Taylor into Pratt by making vise of Pratt bends opposing arms of a surgical staple from an inwardly angled configuration to a parallel configuration when a crown of the surgical staple is clamped in the vise in order to also use staples having a particular configuration (col. 3, line 4).
With regard to claim 2, Pratt discloses a device (2), further comprising a threaded shaft (62 fig. 3) that couples the handle (64) and the head (40).  
With regard to claim 3, Pratt discloses a device (2), wherein the body (48, 66) comprises a linear passage (46, see passage housing #62, fig.3) that receives the threaded shaft (62).16  
With regard to claim 4, Pratt discloses a device (2), wherein an end (30) of the threaded shaft (62) is threaded onto the head (40).  
With regard to claim 5, Pratt discloses a device (2), wherein the body (48) comprises a recess (see lower end of body fig.3) that receives a dowel (4) of the head (40).  
   With regard to claim 11, Pratt discloses a device (2), wherein a block of the head (40) comprises a groove (12 & 14) having arcuate ends, the groove receiving a portion of the surgical staple (50).  
  	 With regard to claim 14, Pratt discloses a method, comprising: inserting a surgical staple in a device, the device comprising a body (48, 60 as seen in fig.1); a handle (64) in rotatable relationship with the body (48, 60); and a head (40) that is coupled with the handle (64) in such a way that when the handle (64) is rotated the head (40) is drawn at least partially into the body (48, 66) and towards the handle (64), wherein a terminal end (as seen inn fig. 1) of the body (48, 66) that is opposite of the handle (64) and the head (40) cooperate as a vise except for that bends opposing arms of a surgical staple from an inwardly angled configuration to a parallel configuration when a crown of the surgical staple is clamped in the vise.
 However, Taylor teaches in figures 1A & 1B vise that bends opposing arms of a surgical staple from an inwardly angled configuration to a parallel configuration when a crown of the surgical staple is clamped in the vise.
	In view of Taylor teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Taylor into Pratt by making vise of Pratt bends opposing arms of a surgical staple from an inwardly angled configuration to a parallel configuration when a crown of the surgical staple is clamped in the vise in order to also use staples having a particular configuration (col. 3, line 4).
With regard to claim 15, Pratt discloses the method, further comprising inserting the surgical staple (50) into a patient (as seen in fig. 2).  
Allowable Subject Matter
10.	Claims 6-10, 12-13 and 16 are not rejected under arts of record but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 6, the prior arts of record do not disclose or teach in combination a device, wherein the terminal end of the body further comprises a hemispherical protrusion that comprises a first portion of the vise.  
 With respect to claim 10, the prior arts of record do not disclose or teach in combination a device, wherein the threaded shaft comprises a length such that when the handle is rotated to draw the head upwardly towards the handle, the handle contacts the body to prevent over bending of the surgical staple beyond the parallel configuration.  
With regard to claim 12, Pratt discloses a device but fails to disclose or teach in combination a device, further comprising a first channel extending along a handle end of the body.  
 With regard to claim 16, Pratt discloses the method, but fails to include in combination a method further comprising: aligning the at least one channel with a crown of the surgical staple; and applying percussive force to the body to drive the surgical staple into a patient.  

Conclusion
11.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731
                                                                                                                                                                                                        11/2/2022